Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered May 13, 1985, convicting him of robbery in the first degree, robbery in the second degree and criminal use of a firearm, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to the police.
Ordered that the judgment is affirmed.
The question of whether the defendant’s statements to the police were voluntary hinged on the credibility of the witnesses. We see no reason to overturn the hearing court as " '[ijssues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous’ ” (People v Matias, 137 AD2d 625, 626; People v Armstead, 98 AD2d 726; People v Duncan, 75 AD2d 823). Mollen, P. J., Thompson, Kunzeman and Spatt, JJ., concur.